DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Srinivasan Chakravarthi on March 9, 2022.
The application has been amended as follows: 
In claim 10, line 1, substitute “claim 8” with --claim 9-- (changing dependency).
In claim 18, line 2, substitute “the” with --a-- before “second stack of plurality of nano-lines.”

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2019/0039355, discloses forming a plurality of nano particle coating layers on a substrate.  However, the prior art differs from the 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites depositing a polymer mixture on the substrate that fills open spaces around the nano-channels; causing self-assembly of the polymer mixture resulting in forming polymer cylinders extending parallel to the working surface of the substrate and perpendicular to the nano-channels; and metalizing the polymer cylinders sufficient to create an electrical connection to terminals of the nano-channels.
Claim 6 recites the plurality of nano-sheets being supported by the plurality of walls, the plurality of nano-sheets extending along a second direction orthogonal to the first direction, the first sheet being spaced apart from a third sheet of the plurality of nano- sheets along a horizontal plane in a third direction that is orthogonal to both the first and the second directions; and forming a plurality of cylindrical interconnects within the 3D structure with a directed self assembly process, wherein each of the plurality of cavities comprises one of the plurality of cylindrical interconnects.
Claim 14 recites the first stack of plurality of nano-lines comprising first nano-lines arranged in a first plane above the substrate and TEL-19o496USo2-37-second nano-lines arranged in a second plane above the first plane; and forming a first set of polymer cylinders between the first nano-lines and the second nano-lines with a first directed self-assembly process.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 9, 2022